UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7216



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BRIAN BACON, a/k/a Brian Hillard,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CR-95-28, CA-97-821-R)


Submitted:   November 19, 1998            Decided:   December 3, 1998


Before HAMILTON and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Brian Bacon, Appellant Pro Se. Anthony Paul Giorno, OFFICE OF THE
UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Brian Bacon seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998).

We have reviewed the record and the district court’s opinion and

find no reversible error. Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district

court. United States v. Bacon, Nos. CR-95-28; CA-97-821-R (W.D. Va.

July 20, 1998). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2